Citation Nr: 0502584	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  03-17 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to an increased initial evaluation for 
service-connected degenerative disc disease of the lumbar and 
thoracic spine, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran apparently had active service from December 1950 
to December 1954, although there is no DD214 of record from 
which the dates of active service may be verified.  This 
claim comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied entitlement to service 
connection for a psychiatric disorder and which granted 
service connection for low back strain and initially assigned 
a noncompensable evaluation.  In an April 2003 rating, the RO 
recharacterized the service-connected disability as 
degenerative disc disease, L2-3, L3-4, L4-5, and T11-12 and 
increased the initial evaluation to 10 percent.  The veteran 
timely disagreed with the January 2003 rating decision in 
March 2003.  The RO issued a statement of the case (SOC) in 
April 2003.  The veteran submitted a timely substantive 
appeal in June 2003.

In his June 2003 substantive appeal, the veteran requested a 
Travel Board hearing.  In a written statement signed by the 
veteran and submitted in April 2004, the veteran withdrew his 
request for hearing before the Board.  The withdrawal is 
valid, and the Board may proceed to adjudicate the claims.


FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the issues addressed in this 
decision has been obtained and the duty to assist has been 
met.

2.  There is no medical evidence that the veteran was treated 
for a psychiatric disorder, or that a psychiatric disorder 
was diagnosed, prior to 1991, when nearly 40 years had 
elapsed since the veteran's service discharge.

3.  The medical opinion of record establishes that the 
veteran's current psychiatric disorder is not etiologically 
related to his active service.

4.  The veteran's degenerative disc disease of the lumbar and 
thoracic spine is manifested by slight limitation of motion, 
by pain on motion, and by increased pain and lack of 
endurance on repetition of spinal motion, but is not 
manifested by more than slight limitation of motion, by 
involvement of more than the last vertebra of the thoracic 
segment, or by any other symptoms which may be considered in 
the evaluation of this service-connected disability, since 
all other symptoms of back disability have been considered in 
the evaluations assigned for service-connected radiculopathy 
of the right leg, evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5293 and 8520 and for radiculopathy of the 
left leg, also evaluated under Diagnostic Codes 5293 and 
8520.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for a 
psychiatric disorder are not met, nor may entitlement to 
service connection for a psychosis be presumed.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2004).

2.  The criteria for an initial evaluation in excess of 10 
percent for degenerative disc disease, lumbar and thoracic 
spine, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235-5243 (2004); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (as in effect prior to 
Sept. 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5295 (as in effect prior to Sept. 23, 2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has a current psychiatric 
disorder as a result of his active military service.  The 
veteran also contends that he is entitled to an initial 
evaluation in excess of 10 percent for his service-connected 
degenerative disc disease of the lumbar and thoracic spine.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA), enacted in November 2000, 
redefined the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions).

This claim was filed after the VCAA was enacted, and the VCAA 
is applicable to this claim.  See Holliday v. Principi, 
14 Vet. App. 282-83 (2001) (the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim).  Accordingly, 
the Board must insure compliance with the provisions of the 
VCAA in regard to this claim.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In compliance with the VCAA, in mid-November 2002, shortly 
after receipt of the veteran's October 2002 claim for service 
connection for a psychiatric disorder and a low back 
disorder, the RO issued a letter which advised the veteran of 
VA's duty to assist him to obtain evidence, advised him that 
a VA disability examination would be scheduled, advised him 
of the evidence required to substantiate his claims and the 
types of evidence that might be relevant to the claims, among 
other advice to the veteran.  

The rating decisions issued in January 2003, April 2003, and 
May 2003 provided the criteria for establishing service 
connection and explained the criteria for the assignment of 
the initial evaluation for low back strain.  The SOC issued 
in April 2003 provided the veteran with the full text of 
38 C.F.R. § 3.159, as well as the regulation at 38 C.F.R. 
§ 3.303 governing service connection, the provisions of 
§ 3.321 governing extraschedular evaluation, as well as the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 governing evaluation 
of functional loss and joint impairment.  The April 2003 SOC 
also provided the complete text of 38 C.F.R. § 4.71, DC 5292, 
the criteria governing evaluation of limitation of motion of 
the lumbar spine, as well as 38 C.F.R. § 4.71a, DC 5293, as 
then in effect.

A supplemental statement of the case (SSOC) issued in 
November 2003 provided the veteran with the complete text of 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243, as 
revised effective September 26, 2003.

The veteran requested and was afforded review of his rating 
decision by a Decision Review Officer.  In addition, the 
veteran offered his own testimony at a personal hearing 
conducted at the RO in October 2003.

It is noted that the United States Court of Appeals for 
Veterans Claims (CAVC) decision in Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, or that an essentially equivalent 
notification was provided.  In this case, a notice complying 
with the provisions of the VCAA was provided to the veteran 
prior to the initial unfavorable AOJ decision.  

In addition, the veteran has been provided with the complete 
text of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This 
information has: (1) informed the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informed the claimant about the 
information and evidence that VA will seek to provide; (3) 
informed the claimant about the information and evidence the 
claimant is expected to provide; and (4) advised the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim, by providing the complete text of 38 
C.F.R. § 3.159(b)(1).  Thus, if there was any defect in the 
notice provided to the veteran prior to the initial AOJ 
adjudication, that defect was cured in the numerous 
notifications thereafter.

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication may proceed, 
consistent with the VCAA.  The record demonstrates that 
remand for further action in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 541 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has fully satisfied its 
duties to inform and assist the veteran as to the claims at 
issue here.  

1.  Claim for service connection for psychiatric disorder

In December 1950, shortly after his service induction, the 
veteran "passed out last night homesick - has insight into 
his condition."  Elixir of Phenobarbital was prescribed.  
The service medical records are devoid of evidence of 
diagnosis or treatment of a psychiatric disorder.  The report 
of a November 1954 examination for discharge discloses no 
diagnosis of any medical disorder.

In April 1991 the veteran sought nonservice-connected 
pension.  Clinical records dated in May 1991 reflect a 
diagnosis of major depression and describe the veteran as 
sad, discouraged, and depressed.  The date of onset of the 
disorder was not provided.  By a rating decision prepared in 
May 1991, nonservice-connected pension benefits were granted.  

VA and private clinical records from 1991 to 2003 reflect the 
veteran was provided with continued treatment for depression.  
These treatment records are devoid of evidence linking any 
psychiatric disorder to the veteran's service, and none of 
the records reflects that a psychiatric disorder had its 
onset in service or proximate thereto.  A July 2002 VA 
outpatient treatment note reflects that dementia was 
diagnosed.

In October 2002, the veteran sought service connection for 
low back, left leg, and psychiatric disorders.  

On VA examination conducted in October 2003, the examiner 
concluded that the veteran did not incur a current 
psychiatric disorder, a generalized anxiety disorder with 
depressive features, in service.

In October 2003, the veteran's spouse stated he was having 
difficulty with anxiety.  In November 2003, it was noted that 
the veteran was on several psychotropic medications for his 
diagnosis of generalized anxiety, including Haldol, Ambien, 
Ativan, trazodone, as well as Dilantin for seizures.  

At his personal hearing, conducted in October 2003, the 
veteran testified that he first developed a psychiatric 
disorder while stationed in Bermuda during his active 
service, because the limited confines of the island, with 
water all around it, made him very nervous.  He also 
testified that he was hospitalized for his nervous disorder 
in service and lost weight.

Applicable law and regulations, claim for service connection 

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
An award of service connection requires that the facts, shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303(a).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
disabilities, to include psychoses, will be presumed to be 
related to service if manifested to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Analysis

These elements--a current disability, the incurrence or 
aggravation of an injury or disease during service, and a 
nexus, or causal relationship, between the in-service injury 
or disease and the current disability--must be established by 
evidence that is competent.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

The evidence establishes that the first element for service 
connection, a diagnosis of the claimed disorder, is met, as 
there is medical evidence of diagnosis of a psychiatric 
disorder.  With respect to element two, in-service 
incurrence, no chronic psychiatric disorder was diagnosed in 
service.  While the veteran was treated for "homesickness" 
in service, there is no evidence that the veteran continued 
to have "homesickness" throughout his service, and the 
report of the examination for service discharge is devoid of 
evidence that the veteran still had "homesickness" or any 
psychiatric disorder.

The record is devoid of evidence that the veteran was treated 
for any psychiatric disorder or that any psychiatric disorder 
was medically diagnosed proximate to his service discharge, 
or before 1990, when more than 35 years had elapsed since the 
veteran's 1954 service discharge.  In October 2003, a VA 
examiner provided a medical opinion that the veteran did not 
have a current psychiatric disorder which was incurred during 
or etiologically related to his military service.  

Although the veteran and his spouse testified, at his 
November 2003 personal hearing, that the veteran's 
"homesickness" in service was actually a psychiatric 
disorder that never went away, the lay testimony of the 
veteran and his wife is not competent medical evidence to 
establish that the veteran's current psychiatric disorder had 
been chronic and continuous since his service discharge.  
When a proposition to be proven turns on a medical question, 
such as the diagnosis of symptoms or the etiology of a 
current disorder, then evidence proceeding from a medical, 
rather than lay, source is required.  Voerth v. West, 13 Vet. 
App. 117, 120 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (a lay person is not competent to diagnose a 
current disability or opine as to its etiology).

In the absence of service medical evidence of chronic 
homesickness or a chronic psychiatric disorder, in the 
absence of medical evidence of treatment for a psychiatric 
disorder prior to 1990, and given the medical opinion that 
the veteran's current psychiatric disorder is not related to 
his military service, service connection for a psychiatric 
disorder must be denied.  Because the evidence is not in 
equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable to warrant a more 
favorable determination.  

2.  Claim for increased initial evaluation for degenerative 
disc disease

VA outpatient clinical records reflect that, in July 2002, 
the veteran was treated for mild degenerative disc disease 
(DDD).  The treatment records reference a diagnosis of spinal 
stenosis assigned by the pain clinic in October 2001 based on 
a computed tomography (CT) scan.  

In September 2002, the veteran complained of increased pain.  
The veteran had difficulty with some movements in the left 
lower extremity.  The provider suspected canal stenosis and 
recommended magnetic resonance imaging and neurologic 
consultation.

In November 2002, the veteran complained of constant pain, 
which he rated as 5 on a scale of 1 to 10, with intermittent 
severe pain rated as 10 on a scale of one to 10.  He was able 
to walk independently.  The pain radiated down to both lower 
extremities, worse on the left.  The veteran used naproxen 
for pain, and did not require narcotics.  The muscle strength 
in both lower extremities was evaluated as 5/5.  Deep tendon 
reflexes were 2+ throughout.  The MRI revealed degenerative 
joint disease and moderate central spinal stenosis at L2-L5.  
A lumbar epidural steroid injection was performed.

The examiner who conducted a December 2002 VA examination 
noted that the veteran had a back disorder prior to service, 
beginning when he was 16 years of age.  The veteran's service 
medical records reflect that he was treated for back pain 
during service.  On examination, the veteran had forward 
flexion to 90 degrees, with some discomfort, extension to 10 
degrees, right and left lateral bending to 20 degrees, and 
rotation to 25 degrees.  The veteran had increased pain with 
the fourth and fifth repetitions of flexion and extension.

After reviewing the pre-service clinical records, the in-
service clinical records, and the post-service clinical 
records, the examiner concluded that the veteran's pre-
service back disability was aggravated in service.  The 
examiner provided an opinion that the veteran's pre-service 
baseline manifestations accounted for about 75 percent of his 
current back disability and that 25 percent of the current 
symptomatology was due to aggravation in service.  

At the time of a November 2003 VA examination, the veteran 
stated that his back pain had not been significant since his 
last epidural lumbar injection.

By a January 2003 rating decision, the RO granted service 
connection for low back strain, effective October 24, 2002, 
and assigned a noncompensable evaluation for that disability 
under 38 C.F.R. § 4.71a, Diagnostic Code 5292.

By an April 2003 rating decision, the service-connected low 
back strain disability was recharacterized as degenerative 
disc disease, L2-3, L3-4, L4-5, and T11-12.  In addition, 
service connection for radiculopathy of pain, numbness, and 
tingling, left leg, was granted, and a 10 percent evaluation 
assigned, effective from October 24, 2002.  In a May 2003 
rating decision, service connection for radiculopathy of 
pain, numbness, and tingling, right leg, was granted, and an 
initial 20 percent evaluation assigned for that disability, 
and the initial 10 percent evaluation assigned for service-
connected left leg radiculopathy was increased to 20 percent, 
with both ratings effective October 24, 2002.

At a personal hearing conducted in October 2003, the veteran 
testified that there were numerous activities that he was 
unable to undertake because of his back disorder, and he 
testified that he had been unable to undertake certain 
activities for many years.

Applicable law and regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where an appeal arises from initial rating decisions that 
established service connection and assigned the initial 
disability evaluations, it is not the present level of 
disability that is of primary importance; rather, the entire 
period is to be considered.  This distinction ensures that 
consideration is given to the possibility of staged or 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
The appeal in this case was initiated when the veteran sought 
an increase in the initial evaluation assigned at the time of 
the award of service connection for degenerative disc 
disease.  

The veteran's degenerative disc disease is currently 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5292, 
which pertains to limitation of motion of the lumbar spine.  
Under that code, a 10 percent evaluation is warranted for 
slight limitation of motion; a 20 percent evaluation for 
moderate disability, and 40 percent disability evaluation is 
assigned for severe disability.

Consideration is also given to evaluating the veteran's low 
back disability under Diagnostic Code 5295, which pertains to 
lumbosacral strain.  A 20 percent evaluation is assigned with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position. Diagnostic 
Code 5295.  Under that code, a 40 percent evaluation is 
assigned for lumbosacral strain with listing of whole spine 
to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

DC 5293 provides the criteria for evaluation of 
intervertebral disc syndrome (IVDS), prior to September 26, 
2003.  Prior to September 23, 2002, intervertebral disc 
syndrome manifested by moderate symptoms, with recurring 
attacks, is assigned a 20 percent evaluation.  Intervertebral 
disc syndrome manifested by severe symptoms, with recurring 
attacks and intermittent relief, is assigned a 40 percent 
evaluation.  Pronounced symptoms, that are persistent and 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief, warrant a 60 percent 
evaluation, the maximum schedular evaluation available under 
DC 5293.

Prior to September 26, 2003, DC 5292 provides for a 10 
percent evaluation for slight limitation of motion of the 
lumbar spine, a 20 percent evaluation for moderate limitation 
of motion, and a 40 percent rating for severe limitation of 
motion.

When a diagnostic code provides for compensation based solely 
upon limitation of motion, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 must also be considered, and examinations upon 
which the rating decisions are based must adequately portray 
the extent of functional loss due to pain "on use or due to 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995).  See 
VAOPGCPREC 36-97 (stating that, as DC 5293 contemplates 
limitation of motion, a rating based on limitation of motion 
in excess of 40 percent under DC 5292 could be assigned under 
DC 5293, and stating that the provisions of 38 C.F.R. §§ 
4.40, 4.45 are applicable to ratings under DC 5293).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination and impaired 
ability to execute skilled movement smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse.  Id.

Effective on September 23, 2002, the regulation governing the 
evaluation of IVDS, 38 C.F.R. § 4.71a, DC 5293, was revised.  
See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  The 
revised diagnostic code effective that date provides for the 
evaluation of IVDS (pre-operatively or post-operatively) 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

The revised regulation defines an incapacitating episode as a 
period of acute signs and symptoms that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurological manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Note 2 provides that, when evaluating on the 
basis of chronic manifestations, orthopedic disabilities 
should be evaluated using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  

Note 3 provides that, if IVDS is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment may be evaluated 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  67 Fed. 
Reg. 54,345 (2002).  In this case, however, the effects of 
radiculopathy involving the thoracic segment and the lumbar 
segment of the spine are not clearly distinct, as discussed 
below. 

Other even more recent regulatory changes, which became 
effective on September 26, 2003, also affect the way IVDS is 
evaluated.  The applicable diagnostic code (5293) has been 
renumbered as 5243, but it did not undergo any substantive 
changes, itself; however, a general rating formula for 
diseases and injuries of the spine was added that is 
applicable to DCs 5235 to 5243.  Under the September 2003 
revision, IVDS (preoperatively or postoperatively) is to be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.

The criteria for evaluating disabilities of the spine, other 
than IVDS, were also revised effective September 26, 2003.  
The criteria prior to September 26, 2003, focused on 
subjective classifications of whether any ankylosis was in a 
favorable or unfavorable position (formerly DCs 5286 thru 
5289) and subjective classifications of whether the degree of 
limitation of motion was mild, moderate or severe (formerly 
DCs 5290 thru 5292), except that other factors were taken 
into consideration for residuals of a vertebral fracture 
(formerly DC 5285) and sacroiliac injury and weakness and 
lumbosacral strains (formerly DCs 5294 and 5295).  The DCs 
for rating spinal disorders were also renumbered, including, 
as noted above, renumbering IVDS as DC 5243.

The spinal rating criteria effective September 26, 2003, on 
the other hand, use more objective criteria and provide for 
evaluations with or without symptoms such as pain (radiating 
or not), stiffness, or aching and thus encompass and take 
into account those symptoms and remove any requirement that 
there be any of these symptoms to assign any evaluation.  68 
Fed. Reg. 51,454 (August 27, 2003).  

The revised regulatory provisions, at Note 2 to the General 
Rating Formula for Diseases and Injuries of the Spine, and at 
38 C.F.R. § 4.71, Plate V, specify, for VA compensation 
purposes, that normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  

Under DCs 5285 to 5295, as in effect prior to September 2003, 
a veteran was entitled to separate evaluations for separate 
segments of the spine affected by a disability, unless only 
the first or last vertebra of an adjacent spinal segment was 
involved.  38 C.F.R. § 4.71a, DC 5285, Note.  Under the 
rating criteria as revised in September 2003, motion of the 
thoracolumbar spine is evaluated as a whole.  

Analysis

The December 2002 VA examination disclosed that the veteran 
had forward flexion to 90 degrees.  Flexion of the 
thoracolumbar spine to 90 degrees is defined as normal range 
of motion.  38 C.F.R. § 4.71a, Plate V.  The veteran had 
extension to 10 degrees, compared to normal extension of 30 
degrees.  Id.  The veteran had right and left lateral bending 
to 20 degrees, compared to a normal range of 30, and had 
rotation to 25 degrees, compared to a normal of 30.  Id.  
These limitations of motion, with full normal range of 
flexion, and more than 2/3 of normal lateral bending and 
rotation, and only extension limited to less than half the 
normal motion, represents only slight limitation of motion of 
the spine, in the Board's view, under DC 5292, as in effect 
in 2002 when the veteran submitted his claim.  

The Board notes that, although the veteran's service-
connected disability is characterized as including the lumbar 
spine and the thoracic spine, the veteran is not entitled to 
a separate compensable evaluation for limitation of motion of 
the thoracic spine, since slight limitation of the thoracic 
spine is noncompensable.  DC 5291.  The Board notes that, 
where only the last vertebra of an adjacent spinal segment is 
involved, a separate evaluation for the adjacent segment is 
not in order.  However, in this case, the RO has specified 
that T11-12, the disc above the last vertebra of the thoracic 
segment, T12, is affected.  However, consideration of the 
thoracic involvement does not warrant a separate, compensable 
evaluation, as noted.  

The revised criteria of DC 5242, as in effect since September 
26, 2003, specifically provide that limitation of forward 
flexion of the thoracolumbar spine between 60 to 85 degrees, 
or a combined range of motion greater than 120 degrees but 
not greater than 235 degrees, warrants a 10 percent 
evaluation.  In this case, the veteran's combined range of 
motion (90 degrees of flexion, 10 degrees of extension, 20 
degrees of right lateral bending, 20 degrees of left lateral 
bending, 25 degrees of right rotation, and 25 degrees of left 
rotation) is 190 degrees, so as to warrant a 10 percent 
evaluation under DC 5242.  

Thus, the veteran's limitation of motion of the spine 
warrants a 10 percent evaluation, under both the criteria in 
effect when he submitted his claim, and under the revisions 
of those criteria since he submitted the claim.  

The RO specifically explained, in the January 2003 rating 
decision, that the veteran's award of service connection for 
his back disorder was based on aggravation, and noted, based 
on the veteran's pre-service manifestations, supported by the 
medical opinion that only 25 percent of current 
manifestations were due to the aggravation in service, that 
the veteran was not entitled to a compensable evaluation for 
limitation of motion, since the 10 percent evaluation 
warranted based on limitation of motion should be reduced by 
the extent of manifestations present prior to service.

However, in the April 2003 rating decision, the RO assigned a 
10 percent evaluation for the veteran's disability due to 
limitation of motion.  This evaluation is consistent with 
regulations requiring consideration of pain, and the veteran 
did exhibit pain on flexion to 90, with additional discomfort 
and fatigue on repetitions of motion.  Thus, the Board agrees 
with the RO's determination that a 10 percent evaluation may 
be assigned for the veteran's degenerative disc disease, 
under DC 5292, now DC 5242.  

The Board has also considered whether the disability 
evaluated under DC 5292 exceeded 10 percent at any time 
during the pendency of the claim, since the evaluation at 
issue is the initial evaluation assigned following a grant of 
service connection.  See Fenderson, supra.  The evidence 
reflects, in fact, that the severity of the veteran's 
symptoms decreased after treatment with epidural steroid 
injections, as disclosed by the veteran's report in November 
2003 that his back pain had not been significant since that 
treatment was completed.  Therefore, there is no period of 
time in which a staged rating in excess of 10 percent is 
warranted, after consideration of all relevant evidence.  

The Board must therefore consider whether the veteran would 
be entitled to an evaluation in excess of 10 percent for this 
disability under any other applicable diagnostic code.  The 
veteran did not manifest muscle spasm on forward bending or 
loss of lateral spine motion at any time during the pendency 
of this claim, so evaluation of the disability under the 
prior criteria of DC 5295, applicable to lumbosacral strain, 
would not result in a more favorable evaluation, since the 
criteria for a 20 percent evaluation under that diagnostic 
code are not met.

The Board has also considered whether the degenerative disc 
disability evaluated under DC 5292 would warrant an increased 
evaluation if evaluated under DC 5293, now recodified at DC 
5243.  However, the veteran has been granted a separate 20 
evaluation for radiculopathy to the right leg, under DC 5293 
and DC 8520, and a separate 20 percent evaluation under DC 
5293 and DC 8520 for radiculopathy to the left leg.  The 
criteria under DC 5293 and DC 8520 encompass all symptoms of 
degenerative disc disease, and evaluation of the disability 
currently evaluated under DC 5292 under DC 5293 would result 
in a decreased evaluation for the veteran, rather than a more 
favorable result, since the medical records clearly reflect 
that the veteran does not currently have incapacitating 
episodes as a result of his service-connected back 
disability.  No examiner has differentiated the effects of 
impairment of the lumbar spine from effects of impairment of 
the thoracic spine, so as to permit separate evaluations 
therefore, under the current DC 5243.

Moreover, evaluation of the disability currently evaluated 
under DC 5292 under DC 5293/DC 5243 instead would mean that 
some deduction from the evaluation under DC 5293/DC 5243 
would be required because of the pre-service manifestations, 
and might reduce the evaluation under DC 5293/DC 5243 below 
the evaluation currently assigned.  While the Board does not 
disagree with the 10 percent evaluation currently assigned 
for the veteran's degenerative disc disease under DC 5292 
(now recodified at DC 5242), it does not appear that 
evaluation under any other diagnostic code would result in a 
more favorable result for the veteran.

The evidence to warrant an evaluation in excess of 10 percent 
for service-connected degenerative disc disease of the lumbar 
and thoracic spine is not in equipoise, and the provisions of 
38 U.S.C.A. § 5107(b) are not applicable to warrant a more 
favorable evaluation.


ORDER

The appeal for service connection for a psychiatric disorder 
is denied.

The appeal for an increased initial evaluation for service-
connected degenerative disc disease of the lumbar and 
thoracic spine, currently evaluated as 10 percent disabling, 
is denied.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


